Citation Nr: 1546307	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  14-17 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972. 
This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that service connection is warranted for bilateral hearing loss secondary to in-service noise exposure. A review of the record indicates that a remand is necessary to ensure that VA fulfills its duty to assist the Veteran in substantiating his claim.

Hearing loss is considered a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores, using the Maryland CNC test, are less than 94 percent. 38 C.F.R. § 3.385 (2015). At a July 2012 VA examination, the Veteran's audiometric results were as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
75
70
75
75
85
Left Ear
25
20
20
55
60

Further, the Veteran registered speech recognition scores of 34 percent for his right ear, and 100 percent for his left ear. Thus, the Veteran has a hearing loss disability for VA purposes. 

However, service connection cannot be granted absent competent evidence of an injury or event suffered during service, and of a nexus between said injury or event and the veteran's current disability. Shedden v. Principi, 381 F.3d 1163 (2004). Here, the VA examiner opined that it is less likely than not that the Veteran's bilateral hearing disability was caused by, or the result of, an in-service event. In reaching this conclusion, the examiner asserted that the Veteran's hearing was essentially normal at the time of his entry and discharge. 

First, the VA examiner stated that the Veteran's hearing was essentially normal at his time of entry. The June 1967 entrance examination report supports this contention. In making this determination, the Board notes that service department audiometer test results prior to October 31, 1967, are assumed to have been reported in American Standards Association (ASA) units, rather than the current International Standards Organization (ISO) units. Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz. When the Veteran's June 1967 audiometric results are converted to the current ISO standard, they are as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
15
10
5
N/A
10
Left Ear
15
10
5
N/A
5

A February 1972 separation examination report reflects the Veteran's hearing capacity at the time of discharge as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
10
10
10
10
10
Left Ear
5
5
5
5
10

Moreover, the Veteran's STRs include a Hearing Conversation Data report, dated March 1968, that states the Veteran was exposed to hazardous noise levels resulting from trainer operations while in-service. The July 2012 VA examiner's report makes no reference to this document, nor does the examiner appear to have taken this report into consideration in asserting that the Veteran's current hearing disability was less likely than not related to an in-service event.

Further, the July 2012 VA examiner directly references the Veteran's exposure to flightline noise while delivering bombs to aircrafts and while refueling. Yet the examiner does not address whether this in-service event was sufficient to cause the Veteran's current bilateral hearing disability, or any potential connection between the two. Additionally, the examiner notes that the Veteran utilized earplugs as a method of hearing protection while in service, but does not address whether this was sufficient to prevent hearing loss. Rather, the VA examiner relied solely upon the absence of measured hearing loss at separation as the basis for the negative opinion.

A VA addendum opinion of April 2014 is similarly inadequate. There, the VA examiner also opined that the Veteran's current hearing disability is less likely than not the cause or result of an in-service event. However, the examiner's reasoning is flawed in asserting that if no hearing loss was measured at discharge, then there was no hearing loss at discharge regardless of in-service noise exposure. Again, the VA examiner does not reference the Veteran's February 1972 audiometric results, which suggest that the Veteran experienced some degree of hearing loss while in service. 

Additionally, at the time of the April 2014 VA addendum, the Veteran had submitted private medical records dated March 2001. The results of this private audiology exam are as follows: 

Hertz
500
1000
2000
3000
4000
Right Ear
65
65
70
65
75
Left Ear
15
10
15
30
50

Thus not only is the April 2014 addendum silent on the Veteran's possible hearing loss between times of entry and discharge, but it does not address the Veteran's ongoing hearing loss as evidenced by the 2001 private medical exam.

Accordingly, the July 2012 VA examination report and April 2014 addendum are based upon an inaccurate report of the Veteran's medical history and are inadequate. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis). When VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Here, the VA examiner's report appears to be based upon an incomplete review and analysis of the Veteran's record. As such, a remand is required to provide the Veteran with an adequate examination and opinion which includes an analysis of the Veteran's entire record. 38 U.S.C.A. §§ 5103A, 5107(a) (2014); 38 C.F.R. § 3.159(c)(4) (2015). On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board. 38 C.F.R. § 3.159(c)(2) (2015).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from July 2012 to the present. All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Thereafter, provide the Veteran with a new VA audiological examination.  All audiological findings, including speech recognition scores using the Maryland CNC Test, should be reported.  If the examination establishes the existence of a hearing loss disability for VA purposes, then a full review of the Veteran's service treatment records should also be undertaken.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any hearing loss began in service, was caused by service, or is otherwise related to service.

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.  Rather, the question is whether any current hearing loss is related to the Veteran's exposure to hazardous noise in-service.

A complete rationale must be provided for any opinion offered.

3. Readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond. Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

